Case 20-10850-mdc       Doc 19     Filed 03/03/20 Entered 03/03/20 11:02:11              Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

   IN RE: James C. Sommar                        :       Chapter 13
          Christine M. Sommar                    :
                                                 :
                                  Debtors        :       No.:    20-10850-mdc

       NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

            PLEASE TAKE NOTICE that pursuant to the Federal Rules of Bankruptcy

   Procedure, William D. Schroeder, Jr., appears in the captioned Chapter 13 case as

   counsel for The Estate of Jeanne E. Murphy, Edward Murphy, Executor. Please

   send all notices issued in this case to the undersigned at the address below.

            PLEASE TAKE NOTICE that the undersigned appears for THE ESTATE OF

   JEANNE E. MURPHY (“the Creditor”), and pursuant to Bankruptcy Rule 2002(g) and

   2002(h) and 9007 and §1109(b) of the Bankruptcy Code. William D. Schroeder, Jr.

   demands that all notices that are required to be given in this case and all papers that are

   required to be served in this case, be given to and served upon the undersigned at the

   office, post office address and telephone number and email set forth below.

            PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not

   only the notices and papers referred to in the Rules specified above, but also includes,

   without limitation, orders and notices of any application, motion, petition, pleading,

   request, complaint or demand, whether formal or informal, whether written or oral

   whether transmitted or conveyed by mail, delivered, telephone, email, telex or otherwise

   which affect or seek to affect in any way the Creditor’s rights or interest, with respect to

   Debtor or the property of the estate.


   Dated:      3/3/20                            Signed: /s/William D. Schroeder, Jr.
Case 20-10850-mdc   Doc 19   Filed 03/03/20 Entered 03/03/20 11:02:11     Desc Main
                             Document     Page 2 of 2



                                              Attorney for Creditor
                                              William D. Schroeder, Jr.
                                              920 Lenmar Drive
                                              Blue Bell, PA 19422
                                              (215) 822-2728
                                              schroeder@jrlaw.org
